Exhibit 10.10

OXBRIDGE RE HOLDINGS LIMITED

2014 OMNIBUS INCENTIVE PLAN

1. Purpose, Effective Date and Definitions.

(a) Purpose. Oxbridge Re Holdings Limited 2014 Omnibus Incentive Plan has two
complementary purposes: (i) to attract, retain, focus and motivate executives
and other selected employees, directors, consultants and advisors and (ii) to
increase shareholder value. The Plan will accomplish these objectives by
offering participants the opportunity to acquire ordinary shares of the
Company’s common equity, receive monetary payments based on the value of such
ordinary shares or receive other incentive compensation on the terms that this
Plan provides.

(b) Effective Date. This Plan will become effective on the date on which the
Plan is approved by the Company’s shareholders (the “Effective Date”).

(c) Definitions. Capitalized terms used and not otherwise defined in various
sections of the Plan have the meanings given in Section 19.

2. Administration.

(a) Administration. In addition to the authority specifically granted to the
Administrator in this Plan, the Administrator has full discretionary authority
to administer this Plan, including but not limited to the authority to:
(i) interpret the provisions of this Plan; (ii) prescribe, amend and rescind
rules and regulations relating to this Plan; (iii) correct any defect, supply
any omission, or reconcile any inconsistency in the Plan, any Award or any
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan or such Award into effect; and (iv) make all other
determinations necessary or advisable for the administration of this Plan. All
Administrator determinations shall be made in the sole discretion of the
Administrator and are final and binding on all interested parties.

Notwithstanding any provision of the Plan to the contrary, the Administrator
shall have the discretion to grant an Award with any vesting condition, any
vesting period or any performance period if the Award is granted to a newly
hired or promoted Participant, or accelerate or shorten the vesting or
performance period of an Award, in connection with a Participant’s death,
Disability, Retirement or termination by the Company or an Affiliate without
Cause or a Change of Control.

Notwithstanding the above statement or any other provision of the Plan, once
established, the Administrator shall have no discretion to increase the amount
of compensation payable under an Award that is intended to be performance-based
compensation under Code Section 162(m), although the Administrator may decrease
the amount of compensation a Participant may earn under such an Award.

(b) Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of
their respective authority and responsibility as an Administrator of the Plan;
provided that no such delegation is permitted with respect to Share-based Awards
made to Section 16 Participants at the time any such delegated authority or
responsibility is exercised unless the delegation is to another committee of the
Board consisting entirely of Non-Employee Directors. If the Board or the
Committee has made such a delegation, then all references to the Administrator
in this Plan include such other committee or one or more officers to the extent
of such delegation.



--------------------------------------------------------------------------------

(c) No Liability; Indemnification. No member of the Board or the Committee, and
no officer or member of any other committee to whom a delegation under
Section 2(b) has been made, will be liable for any act done, or determination
made, by the individual in good faith with respect to the Plan or any Award. The
Company will indemnify and hold harmless each such individual as to any acts or
omissions, or determinations made, with respect to this Plan or any Award to the
maximum extent that the law and the Company’s by-laws permit.

3. Eligibility. The Administrator may designate any of the following as a
Participant from time to time, to the extent of the Administrator’s authority:
any officer or other employee of the Company or its Affiliates; any individual
that the Company or an Affiliate has engaged to become an officer or employee;
any consultant or advisor who provides services to the Company or its
Affiliates; or any Director, including a Non-Employee Director. The
Administrator’s granting of an Award to a Participant will not require the
Administrator to grant an Award to such individual at any future time. The
Administrator’s granting of a particular type of Award to a Participant will not
require the Administrator to grant any other type of Award to such individual.

4. Types of Awards; Assistance to Participants.

(a) Grants of Awards. Subject to the terms of this Plan, the Administrator may
grant any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary (that qualifies under Code Section 422) may receive
grants of incentive share options within the meaning of Code Section 422. Awards
may be granted alone or in addition to, in tandem with, or (subject to the
prohibition on repricing set forth in Section 15(e)) in substitution for any
other Award (or any other award granted under another plan of the Company or any
Affiliate, including the plan of an acquired entity).

(b) Assistance. On such terms and conditions as shall be approved by the
Administrator, the Company or any Subsidiary may directly or indirectly lend
money to any Participant or other person to accomplish the purposes of the Plan,
including to assist such Participant or other person to acquire Shares upon the
exercise of Options, provided that such lending is not permitted to the extent
it would violate terms of the Sarbanes-Oxley Act of 2002 or any other law,
regulation or other requirement applicable to the Company or any Subsidiary.

5. Shares Reserved under this Plan.

(a) Plan Reserve. Subject to adjustment as provided in Section 17, an aggregate
of one million (1,000,000) Shares are reserved for issuance under this Plan. The
Shares reserved for issuance may be either authorized and unissued Shares or
shares reacquired at any time and now or hereafter held in treasury. The
aggregate number of Shares reserved under this Section 5(a) shall be depleted by
the maximum number of Shares, if any, that may be issuable under an Award as
determined at the time of grant. For purposes of determining the aggregate
number of Shares reserved for issuance under this Plan, any fractional Share
shall be rounded to the next highest full Share.

(b) Replenishment of Shares Under this Plan. If (i) an Award lapses, expires,
terminates or is cancelled without the issuance of Shares under the Award
(whether due currently or on a deferred basis), (ii) it is determined during or
at the conclusion of the term of an Award that all or

 

2



--------------------------------------------------------------------------------

some portion of the Shares with respect to which the Award was granted will not
be issuable, or that other compensation with respect to the Shares covered by
the Award will not be payable, on the basis that the conditions for such
issuance will not be satisfied, (iii) Shares are forfeited under an Award or
(iv) Shares are issued under any Award and the Company subsequently reacquires
them pursuant to rights reserved upon the issuance of the Shares, then such
Shares shall be recredited to the Plan’s reserve and may again be used for new
Awards under this Plan, but Shares recredited to the Plan’s reserve pursuant to
clause (iv) may not be issued pursuant to incentive share options.

(c) Participant Limitations. Subject to adjustment as provided in Section 17, no
Participant may be granted Awards that could result in such Participant:

(i) receiving Options for, and/or Share Appreciation Rights with respect to,
more than 200,000 Shares during any fiscal year of the Company;

(ii) receiving Awards of Restricted Shares and/or Restricted Share Units, and/or
other Share-based Awards pursuant to Section 12, relating to more than 100,000
Shares during any fiscal year of the Company;

(iii) receiving Awards of Performance Shares, and/or Awards of Performance Units
the value of which is based on the Fair Market Value of Shares, for more than
100,000 Shares during any fiscal year of the Company; or

(iv) receiving Awards of Performance Units the value of which is not based on
the Fair Market Value of Shares, Annual Incentive Award(s), Long-Term Incentive
Award(s) or Dividend Equivalent Unit(s) that would pay more than $2,000,000 to
the Participant during any single fiscal year of the Company.

In all cases, determinations under this Section 5(c) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

6. Options. Subject to the terms of this Plan, the Administrator will determine
all terms and conditions of each Option, including but not limited to:
(a) whether the Option is an “incentive share option” which meets the
requirements of Code Section 422, or a “nonqualified share option” which does
not meet the requirements of Code Section 422; (b) the grant date, which may not
be any day prior to the date that the Administrator approves the grant; (c) the
number of Shares subject to the Option; (d) the exercise price, which may not be
less than the Fair Market Value of the Shares subject to the Option as
determined on the date of grant; (e) the terms and conditions of vesting and
exercise; and (f) the term, except that an Option must terminate no later than
ten (10) years after the date of grant. In all other respects, the terms of any
incentive share option should comply with the provisions of Code Section 422
except to the extent the Administrator determines otherwise. Except to the
extent the Administrator determines otherwise, a Participant may exercise an
Option in whole or part after the right to exercise the Option has accrued,
provided that any partial exercise must be for one hundred (100) Shares or
multiples thereof. If an Option that is intended to be an incentive share option
fails to meet the requirements thereof, the Option shall automatically be
treated as a nonqualified share option to the extent of such failure. Unless
restricted by the Administrator, and subject to such procedures as the
Administrator may specify, the payment of the exercise price of Options made be
made by (w) delivery of cash or other Shares or other securities of the Company
(including by attestation) having a then Fair Market Value equal to the purchase
price

 

3



--------------------------------------------------------------------------------

of such Shares, (x) by delivery (including by fax) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the Shares and deliver the sale or margin loan proceeds directly to
the Company to pay for the exercise price, (y) by surrendering the right to
receive Shares otherwise deliverable to the Participant upon exercise of the
Award having a Fair Market Value at the time of exercise equal to the total
exercise price, or (z) by any combination of (w), (x) and/or (y). Except to the
extent otherwise set forth in an Award agreement, a Participant shall have no
rights as a holder of Shares as a result of the grant of an Option until the
Option is exercised, the exercise price and applicable withholding taxes are
paid and the Shares subject to the Option are issued thereunder.

7. Share Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to: (a) whether the SAR is granted independently of an Option or
relates to an Option; (b) the grant date, which may not be any day prior to the
date that the Administrator approves the grant; (c) the number of Shares to
which the SAR relates; (d) the grant price, provided that the grant price shall
not be less than the Fair Market Value of the Shares subject to the SAR as
determined on the date of grant; (e) the terms and conditions of exercise or
maturity, including vesting; (f) the term, provided that an SAR must terminate
no later than ten (10) years after the date of grant; and (g) whether the SAR
will be settled in cash, Shares or a combination thereof. If an SAR is granted
in relation to an Option, then unless otherwise determined by the Administrator,
the SAR shall be exercisable or shall mature at the same time or times, on the
same conditions and to the extent and in the proportion, that the related Option
is exercisable and may be exercised or mature for all or part of the Shares
subject to the related Option. Upon exercise of any number of SARs, the number
of Shares subject to the related Option shall be reduced accordingly and such
Option may not be exercised with respect to that number of Shares. The exercise
of any number of Options that relate to an SAR shall likewise result in an
equivalent reduction in the number of Shares covered by the related SAR.

8. Performance and Share Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Shares,
Restricted Shares, Restricted Share Units, Performance Shares or Performance
Units, including but not limited to: (a) the number of Shares and/or units to
which such Award relates; (b) whether, as a condition for the Participant to
realize all or a portion of the benefit provided under the Award, one or more
Performance Goals must be achieved during such period as the Administrator
specifies; (c) whether the restrictions imposed on Restricted Share or
Restricted Share Units shall lapse, and all or a portion of the Performance
Goals subject to an Award shall be deemed achieved, upon a Participant’s death,
Disability or Retirement; (d) the length of the vesting and/or performance
period (provided that any period of vesting applicable to Restricted Shares or
Restricted Share Units that are (i) not subject to a Performance Goal and
(ii) granted to a Participant other than a Non-Employee Director may not lapse
more quickly than ratably over three (3) years from the date of grant, subject
to Sections 2 and 17) and, if different, the date on which payment of the
benefit provided under the Award will be made; (e) with respect to Performance
Units, whether to measure the value of each unit in relation to a designated
dollar value or the Fair Market Value of one or more Shares; and (f) with
respect to Restricted Share Units and Performance Units, whether to settle such
Awards in cash, in Shares (including Restricted Shares), or a combination
thereof.

9. Annual Incentive Awards. Subject to the terms of this Plan, the Administrator
will determine all terms and conditions of an Annual Incentive Award, including
but not limited to the Performance Goals, performance period, the potential
amount payable, and the timing of

 

4



--------------------------------------------------------------------------------

payment; provided that the Administrator must require that payment of all or any
portion of the amount subject to the Annual Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or Retirement (except, in the case of an Award intended to
constitute performance-based compensation under Code Section 162(m), to the
extent inconsistent with the applicable requirements of Code Section 162(m)), or
such other circumstances as the Administrator may specify.

10. Long-Term Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period
(which must be more than one year), the potential amount payable, and the timing
of payment; provided that the Administrator must require that payment of all or
any portion of the amount subject to the Long-Term Incentive Award is contingent
on the achievement of one or more Performance Goals during the period the
Administrator specifies, although the Administrator may specify that all or a
portion of the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, Disability or Retirement (except, in the case of an Award
intended to constitute performance-based compensation under Code Section 162(m),
to the extent inconsistent with the applicable requirements of Code
Section 162(m)), or such other circumstances as the Administrator may specify.

11. Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units, including but not limited to whether: (a) such Award will be
granted in tandem with another Award; (b) payment of the Award will be made
concurrently with dividend payments or credited to an account for the
Participant which provides for the deferral of such amounts until a stated time;
(c) the Award will be settled in cash or Shares; and (d) as a condition for the
Participant to realize all or a portion of the benefit provided under the Award,
one or more Performance Goals must be achieved during such period as the
Administrator specifies; provided that Dividend Equivalent Units may not be
granted in connection with an Option, Share Appreciation Right or other “stock
right” within the meaning of Code Section 409A; and provided further that no
Dividend Equivalent Unit granted in tandem with another Award shall include
vesting provisions more favorable to the Participant than the vesting
provisions, if any, to which the tandem Award is subject; and provided further
that any performance period applicable to an Awards of Dividend Equivalent Units
must relate to a period of at least one year except that, if the Award is made
in the year this Plan becomes effective, at the time of commencement of
employment with the Company or on the occasion of a promotion, then the Award
may relate to a period shorter than one year.

12. Other Share-Based Awards. Subject to the terms of this Plan, the
Administrator may grant to Participants other types of Awards, which may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Shares or cash. Without limitation except as
provided herein (and subject to the limitations of Section 15(e)), such Award
may include the issuance of shares of unrestricted Shares, which may be awarded
in payment of director fees, in lieu of cash compensation, in exchange for
cancellation of a compensation right, as a bonus, or upon the attainment of
Performance Goals or otherwise, or rights to acquire Shares from the Company.
The Administrator shall determine all terms and conditions of the Award,
including but not limited to, the time or times at which such Awards shall be
made, and the number of Shares to be granted pursuant to such Awards or to which
such Award shall relate; provided that any Award that provides for purchase
rights shall be priced at 100% of Fair Market Value on the date of the Award.

 

5



--------------------------------------------------------------------------------

13. Effect of Termination on Awards. If the Participant has in effect an
employment, retention, change of control, severance or similar agreement with
the Company or any Affiliate that discusses the effect of the Participant’s
termination of employment or service on the Participant’s Awards, then such
agreement shall control. In any other case, except as otherwise provided by the
Administrator in an Award agreement (which shall control in the event it is
inconsistent with the following provisions) or as otherwise determined by the
Administrator prior to or at the time of termination of a Participant’s
employment or service, the following provisions shall apply upon a Participant’s
termination of employment or service with the Company and its Affiliates:

(a) Termination of Employment or Service. If a Participant’s service with the
Company and its Affiliates as an employee or a Director ends for any reason
other than (i) a termination for Cause, (ii) death, (iii) Disability or
(iv) Retirement, then:

(i) Any outstanding unvested Options or SARs shall be forfeited immediately upon
such termination, and any outstanding vested Options or SARs shall be
exercisable until the earlier of (A) six (6) months following the Participant’s
termination date and (B) the expiration date of the Option or SAR under the
terms of the applicable Award agreement; provided that, if the Option was
granted to a Director, then the vested Options or SARs shall be exercisable
until the earlier of twelve (12) months following the Participant’s termination
date and the expiration date.

(ii) All other outstanding Awards made to the Participant, to the extent not
then earned, vested or paid to the Participant, shall terminate on the
Participant’s last day of employment or service.

(b) Death, Disability or Retirement of Participant. If a Participant dies during
employment with the Company and its Affiliates or while a Director, or if a
Participant’s service terminates as a result of Disability or Retirement, then:

(i) All outstanding Options or SARs shall become fully vested and exercisable by
the Participant or, in the case of death, by the Participant’s estate or the
person who has acquired the right to exercise such Awards by bequest or
inheritance, as follows:

(A) In the case of the Participant’s death, until the earlier of twelve
(12) months following the date of the Participant’s death and the expiration
date of the Option or SAR.

(B) In the case of a termination as a result of Disability, until the earlier of
twelve (12) months following the date of the termination and the expiration date
of the Option or SAR.

(C) In the case of a termination as a result of Retirement, until the earlier of
ten (10) years following the date of the Participant’s Retirement and the
expiration date of the Option or SAR.

 

6



--------------------------------------------------------------------------------

(ii) All restrictions on all outstanding Awards of Restricted Stock or
Restricted Units that are not Performance Awards, including all related Dividend
Equivalent Units, shall be deemed to have lapsed, and such Awards shall become
fully vested, upon the date of death or termination, as applicable.

(iii) All outstanding Awards of Performance Shares and Performance Units,
including all related Dividend Equivalent Units, shall be paid in either
unrestricted shares of Stock or cash, as the case may be, following the end of
the performance period and based on achievement of the Performance Goals
established for such Awards, as if the Participant had not died or terminated
service, as applicable, but prorated based on the portion of the performance
period that the Participant has completed at the time of death or termination of
service.

(iv) All other outstanding Awards made to the Participant, to the extent not
then earned, vested or paid to the Participant, shall terminate on the
Participant’s last day of employment or service.

(c) Termination for Cause. If a Participant’s employment with the Company and
its Affiliates or service as a Director is terminated for Cause, all Awards and
grants of every type, whether or not then vested, shall terminate no later than
the Participant’s last day of employment. The Committee shall have discretion to
waive the application of this Section 13(c) in whole or in part and to determine
whether the event or conduct at issue constitutes Cause for termination.

(d) Time of Termination. For purposes of this Section 13, termination of service
shall be deemed to occur at 11:59 p.m. (Eastern Time) on the relevant date
described above, except that, if the Participant is terminated for Cause, then
the termination shall occur immediately at the time of such termination.

(e) Consultants and Other Stock-Based Awards. The Administrator shall have the
discretion to determine, at the time an Award is made, the effect of the
termination of service of a Consultant on Awards held by such individual, and
the effect on other Stock-based Awards of the Participant’s termination of
employment or service with the Company and its Affiliates.

14. Restrictions on Transfer, Encumbrance and Disposition. No Award granted
under this Plan may be sold, assigned, mortgaged, pledged, exchanged,
hypothecated or otherwise transferred, or encumbered or disposed of, by a
Participant other than by will or the laws of descent and distribution, and
during the lifetime of the Participant such Awards may be exercised only by the
Participant or the Participant’s legal representative or by the permitted
transferee of such Participant as hereinafter provided (or by the legal
representative of such permitted transferee). Notwithstanding the foregoing, a
Participant may transfer an Award if permitted by the Administrator. Subsequent
transfers of transferred Awards are prohibited except transfers otherwise made
in accordance with this Section 13. Any attempted transfer not permitted by this
Section 13 shall be null and void and have no legal effect. The restrictions set
forth in this Section 13, and any risk of forfeiture applicable to an Award,
shall be enforceable against any transferee of an Award.

 

7



--------------------------------------------------------------------------------

15. Termination and Amendment of Plan; Amendment, Modification or Cancellation
of Awards.

(a) Term of Plan. Unless the Board earlier terminates this Plan pursuant to
Section 15(b), this Plan will terminate when all Shares reserved for issuance
have been issued. If the term of this Plan extends beyond ten (10) years from
the Effective Date, no incentive share options may be granted after such time
unless the shareholders of the Company have approved an extension of this Plan.
In addition, no Award may constitute qualified performance-based compensation
within the meaning of Code Section 162(m) unless, to the extent required by Code
Section 162(m) for such Award to constitute qualified performance-based
compensation, the material terms of the Performance Goals applicable to such
Award are disclosed to and reapproved by the shareholders of the Company no
later than the first shareholder meeting that occurs in the fifth (5th) year
following the year in which the shareholders previously approved the Performance
Goals.

(b) Termination and Amendment. The Board or the Administrator may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law, or (C) any other applicable law;

(ii) shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded, or (D) any other
applicable law; and

(iii) shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 5(a)
or the limits set forth in Section 5(c) (except as permitted by Section 17),
(B) an amendment to shorten the minimum vesting periods required in Section 8,
or (C) an amendment that would diminish the protections afforded by
Section 15(e).

(c) Amendment, Modification, Cancellation and Disgorgement of Awards.

(i) Except as provided in Section 15(e) and subject to the requirements of this
Plan, the Administrator may modify, amend or cancel any Award, or waive any
restrictions or conditions applicable to any Award or the exercise of the Award;
provided that, except as otherwise provided in the Plan or the Award agreement,
any modification or amendment that materially diminishes the rights of the
Participant, or the cancellation of the Award, shall be effective only if agreed
to by the Participant or any other person(s) as may then have an interest in the
Award, but the Administrator need not obtain Participant (or other interested
party) consent for the modification, amendment or cancellation of an Award
pursuant to the provisions of subsection (ii) or Section 17 or as follows:
(A) to the extent the Administrator deems such action necessary to comply with
any applicable law or the listing requirements of any principal securities
exchange or market on which the Shares are then traded; (B) to the extent the
Administrator deems necessary to preserve favorable accounting or tax treatment
of any Award for the Company; or (C) to the extent the Administrator determines
that such action does not materially and adversely affect the value of an Award
or that such action is in the best interest of the affected Participant (or any
other person(s) as may then have an interest in the Award). Notwithstanding the
foregoing, unless determined otherwise by the Administrator, any such amendment
shall be made in a manner that will enable an Award intended to be exempt from
Code Section 409A to continue to be so exempt, or to enable an Award intended to
comply with Code Section 409A to continue to so comply.

 

8



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in an Award agreement, the
Administrator shall have full power and authority to terminate or cause the
Participant to forfeit the Award, and require the Participant to disgorge to the
Company any gains attributable to the Award, if the Participant engages in any
action constituting, as determined by the Administrator in its discretion, Cause
for termination, or a breach of any Award agreement or any other agreement
between the Participant and the Company or an Affiliate concerning
noncompetition, nonsolicitation, confidentiality, trade secrets, intellectual
property, nondisparagement or similar obligations.

(iii) Any Awards granted pursuant to this Plan, and any Shares issued or cash
paid pursuant to an Award, shall be subject to any recoupment or clawback policy
that is adopted by, or any recoupment or similar requirement otherwise made
applicable by law, regulation or listing standards to, the Company from time to
time.

(d) Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 15 and to
otherwise administer the Plan with respect to then-outstanding Awards will
extend beyond the date of this Plan’s termination. In addition, termination of
this Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in force and
effect after termination of this Plan except as they may lapse or be terminated
by their own terms and conditions.

(e) Repricing and Backdating Prohibited. Notwithstanding anything in this Plan
to the contrary, and except for the adjustments provided for in Section 17,
neither the Administrator nor any other person may (i) amend the terms of
outstanding Options or SARs to reduce the exercise or grant price of such
outstanding Options or SARs; (ii) cancel outstanding Options or SARs in exchange
for Options or SARs with an exercise or grant price that is less than the
exercise or grant price of the original Options or SARs; or (iii) cancel
outstanding Options or SARs with an exercise or grant price above the current
Fair Market Value of a Share in exchange for cash or other securities. In
addition, the Administrator may not make a grant of an Option or SAR with a
grant date that is effective prior to the date the Administrator takes action to
approve such Award.

(f) Foreign Participation. To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, accounting or custom.
Moreover, the Administrator may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it determines is necessary
or appropriate for such purposes. Any such amendment, restatement or alternative
versions that the Administrator approves for purposes of using this Plan in a
foreign country will not affect the terms of this Plan for any other country. In
addition, all such supplements, amendments, restatements or alternative versions
must comply with the provisions of Section 15(b)(ii).

(g) Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.

 

9



--------------------------------------------------------------------------------

16. Taxes.

(a) Withholding. In the event the Company or one of its Affiliates is required
to withhold any Federal, state or local taxes or other amounts in respect of any
income recognized by a Participant as a result of the grant, vesting, payment or
settlement of an Award or disposition of any Shares acquired under an Award, the
Company or its Affiliate may deduct (or require an Affiliate to deduct) from any
cash payments of any kind otherwise due the Participant, or with the consent of
the Administrator, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax or other obligations. Alternatively, the Company or its
Affiliate may require such Participant to pay to the Company or its Affiliate,
in cash, promptly on demand, or make other arrangements satisfactory to the
Company or its Affiliate regarding the payment to the Company or its Affiliate
of the aggregate amount of any such taxes and other amounts. If Shares are
deliverable upon exercise or payment of an Award, then, unless restricted by the
Administrator and subject to such procedures as the Administrator may specify, a
Participant may satisfy all or a portion of the Federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(i) have the Company or its Affiliate withhold Shares otherwise issuable under
the Award, (ii) tender back Shares received in connection with such Award or
(iii) deliver other previously owned Shares; provided that the amount to be
withheld may not exceed the total minimum federal, state and local tax
withholding obligations associated with the transaction to the extent needed for
the Company and its Affiliates to avoid an accounting charge. If an election is
provided, the election must be made on or before the date as of which the amount
of tax to be withheld is determined and otherwise as the Administrator requires.
In any case, the Company and its Affiliates may defer making payment or delivery
under any Award if any such tax may be pending unless and until indemnified to
its satisfaction.

(b) No Guarantee of Tax Treatment. Notwithstanding any provisions of the Plan,
the Company does not guarantee to any Participant or any other Person with an
interest in an Award that (i) any Award intended to be exempt from Code
Section 409A shall be so exempt, (ii) any Award intended to comply with Code
Section 409A or Code Section 422 shall so comply, or (iii) any Award shall
otherwise receive a specific tax treatment under any other applicable tax law,
nor in any such case will the Company or any Affiliate be required to indemnify,
defend or hold harmless any individual with respect to the tax consequences of
any Award.

17. Adjustment Provisions; Change of Control.

(a) Adjustment of Shares. If: (i) the Company shall at any time be involved in a
merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities (other than share
purchase rights issued pursuant to a shareholder rights agreement) or other
property; (iii) the Company shall effect a cash dividend the amount of which, on
a per Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share
at the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the case of this
clause (iv), in the judgment of the Administrator necessitates an adjustment to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Plan, then the Administrator shall, in such
manner as it may deem equitable to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
adjust as applicable: (A) the number and type of Shares subject to this Plan
(including the number and

 

10



--------------------------------------------------------------------------------

type of Shares described in Sections 5(a), (b) and (c)) and which may after the
event be made the subject of Awards; (B) the number and type of Shares subject
to outstanding Awards; (C) the grant, purchase, or exercise price with respect
to any Award; and (D) to the extent such discretion does not cause an Award that
is intended to qualify as performance-based compensation under Code
Section 162(m) to lose its status as such, the Performance Goals of an Award. In
any such case, the Administrator may also (or in lieu of the foregoing) make
provision for a cash payment to the holder of an outstanding Award in exchange
for the cancellation of all or a portion of the Award (without the consent of
the holder of an Award) in an amount determined by the Administrator effective
at such time as the Administrator specifies (which may be the time such
transaction or event is effective). However, in each case, with respect to
Awards of incentive share options, no such adjustment may be authorized to the
extent that such authority would cause this Plan to violate Code Section 422(b).
Further, the number of Shares subject to any Award payable or denominated in
Shares must always be a whole number. In any event, previously granted Options
or SARs are subject to only such adjustments as are necessary to maintain the
relative proportionate interest the Options and SARs represented immediately
prior to any such event and to preserve, without exceeding, the value of such
Options or SARs.

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Shares are
not being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares, other securities, cash or other property
to which holders of Shares are or will be entitled in respect of each Share
pursuant to the transaction.

Notwithstanding the foregoing, in the case of a share dividend (other than a
share dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse share split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
share dividend or subdivision or combination of the Shares.

(b) Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Administrator may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.

(c) Change of Control. Unless otherwise expressly provided in an Award agreement
or another contract, including an employment agreement, or under the terms of a
transaction constituting a Change of Control, the Administrator may provide for
the acceleration of the vesting or earning and, if applicable, exercisability of
any outstanding Award, or portion thereof, or the lapsing of any conditions or
restrictions on or the time for payment in respect of any outstanding Award, or
portion thereof, upon a Change of Control or the termination of the
Participant’s employment following a Change of Control. In addition, unless
otherwise expressly provided in an Award agreement or another contract,
including an employment agreement, or under the terms of a transaction
constituting a Change of Control, without limitation of the foregoing, the
Administrator may provide that any or all of the following shall occur in
connection

 

11



--------------------------------------------------------------------------------

with a Change of Control: (a) the substitution for the Shares subject to any
outstanding Award, or portion thereof, of shares or other securities of the
surviving corporation or any successor corporation to the Company, or a parent
or subsidiary thereof, in which event the aggregate purchase or exercise price,
if any, of such Award, or portion thereof, shall remain the same, (b) the
conversion of any outstanding Award, or portion thereof, into a right to receive
cash or other property upon or following the consummation of the Change of
Control in an amount equal to the value of the consideration to be received by
holders of Shares in connection with such transaction for one Share, less the
per share purchase or exercise price of such Award, if any, multiplied by the
number of Shares subject to such Award, or a portion thereof, (c) acceleration
of the vesting (and, as applicable, the exercisability) of any and/or all
outstanding Awards, (d) the cancellation of any outstanding and unexercised
Awards upon or following the consummation of the Change of Control (without the
consent of an Award holder or any person with an interest in an Award), (e) in
the case of Options or SARs, the cancellation of all outstanding Options or SARs
in exchange for a cash payment equal to the excess of the Change of Control
Price over the exercise price of the Shares subject to such Option or SAR upon
the Change of Control (or for no cash payment if such excess is zero), and/or
(f) the cancellation of any Awards in exchange for a cash payment based on the
value of the Award as of the date of the Change of Control (or for no payment if
the Award has no value).

For purposes of this Section 17, the “value” of a Performance Share shall be
equal to, and the “value” of a Performance Unit for which the value is equal to
the Fair Market Value of Shares shall be based on, the Change of Control Price.
Notwithstanding anything to the contrary in this Section 17(c), the terms of any
Awards that are subject to Code Section 409A shall govern the treatment of such
Awards upon a Change of Control, and the terms of this Section 17(c) shall not
apply, to the extent required for such Awards to remain compliant with Code
Section 409A, as applicable.

(d) Application of Limits on Payments.

(i) Determination of Cap or Payment. Except to the extent the Participant has in
effect an employment or similar agreement with the Company or any Affiliate or
is subject to a policy that provides for a more favorable result to the
Participant upon a Change of Control, if any payments or benefits paid by the
Company pursuant to this Plan, including any accelerated vesting or similar
provisions (“Plan Payments”), would cause some or all of the Plan Payments in
conjunction with any other payments made to or benefits received by a
Participant in connection with a Change of Control (such payments or benefits,
together with the Plan Payments, the “Total Payments”) to be subject to the tax
(“Excise Tax”) imposed by Code Section 4999 but for this Section 17(d) then,
notwithstanding any other provision of this Plan to the contrary, the Total
Payments shall be delivered either (A) in full or (B) in an amount such that the
value of the aggregate Total Payments that the Participant is entitled to
receive shall be One Dollar ($1.00) less than the maximum amount that the
Participant may receive without being subject to the Excise Tax, whichever of
(A) or (B) results in the receipt by the Participant of the greatest benefit on
an after-tax basis (taking into account applicable federal, state and local
income taxes and the Excise Tax).

(ii) Procedures.

(A) If a Participant or the Company believes that a payment or benefit due the
Participant will result in some or all of the Total Payments being subject to
the Excise Tax, then the Company, at its expense, shall

 

12



--------------------------------------------------------------------------------

obtain the opinion (which need not be unqualified) of nationally recognized tax
counsel (“National Tax Counsel”) selected by the Company (which may be regular
outside counsel to the Company), which opinion sets forth (1) the amount of the
Base Period Income (as defined below), (2) the amount and present value of the
Total Payments, (3) the amount and present value of any excess parachute
payments determined without regard to any reduction of Total Payments pursuant
to Section 6(a)(ii), and (4) the net after-tax proceeds to the Participant,
taking into account applicable federal, state and local income taxes and the
Excise Tax if (x) the Total Payments were delivered in accordance with
Section 17(d)(i)(A) or (y) the Total Payments were delivered in accordance with
Section 17(d)(i)(B). The opinion of National Tax Counsel shall be addressed to
the Company and the Participant and shall be binding upon the Company and the
Participant. If such National Tax Counsel opinion determines that
Section 17(d)(i)(B) applies, then the Plan Payments or any other payment or
benefit determined by such counsel to be includable in the Total Payments shall
be reduced or eliminated so that under the bases of calculations set forth in
such opinion there will be no excess parachute payment. In such event, payments
or benefits included in the Total Payments shall be reduced or eliminated by
applying the following principles, in order: (1) the payment or benefit with the
higher ratio of the parachute payment value to present economic value
(determined using reasonable actuarial assumptions) shall be reduced or
eliminated before a payment or benefit with a lower ratio; (2) the payment or
benefit with the later possible payment date shall be reduced or eliminated
before a payment or benefit with an earlier payment date; and (3) cash payments
shall be reduced prior to non-cash benefits; provided that if the foregoing
order of reduction or elimination would violate Code Section 409A, then the
reduction shall be made pro rata among the payments or benefits included in the
Total Payments (on the basis of the relative present value of the parachute
payments).

(B) For purposes of this Section 17: (1) the terms “excess parachute payment”
and “parachute payments” shall have the meanings given in Code Section 280G and
such “parachute payments” shall be valued as provided therein; (2) present value
shall be calculated in accordance with Code Section 280G(d)(4); (3) the term
“Base Period Income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Code
Section 280G(d)(1); (4) for purposes of the opinion of National Tax Counsel, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Code Sections 280G(d)(3) and (4); and (5) the Participant shall be
deemed to pay federal income tax and employment taxes at the highest marginal
rate of federal income and employment taxation, and state and local income taxes
at the highest marginal rate of taxation in the state or locality of the
Participant’s domicile, net of the maximum reduction in federal income taxes
that may be obtained from the deduction of such state and local taxes.

 

13



--------------------------------------------------------------------------------

(C) If National Tax Counsel so requests in connection with the opinion required
by this Section 17(d)(ii) the Company shall obtain, at the Company’s expense,
and the National Tax Counsel may rely on, the advice of a firm of recognized
executive compensation consultants as to the reasonableness of any item of
compensation to be received by the Participant solely with respect to its status
under Code Section 280G.

(D) The Company agrees to bear all costs associated with, and to indemnify and
hold harmless the National Tax Counsel from, any and all claims, damages and
expenses resulting from or relating to its determinations pursuant to this
Section 17, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

(E) This Section 17 shall be amended to comply with any amendment or successor
provision to Code Section 280G or Code Section 4999. If such provisions are
repealed without successor, then this Section 17 shall be cancelled without
further effect.

18. Miscellaneous.

(a) Other Terms and Conditions. The Administrator may provide in any Award
agreement such other provisions (whether or not applicable to the Award granted
to any other Participant) as the Administrator determines appropriate to the
extent not otherwise prohibited by the terms of the Plan.

(b) Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director. Unless
determined otherwise by the Administrator, for purposes of the Plan and all
Awards, the following rules shall apply:

(i) a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;

(ii) a Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or an Affiliate shall not be considered to
have ceased service as a Director with respect to any Award until such
Participant’s termination of employment with the Company and its Affiliates;

(iii) a Participant who ceases to be employed by the Company or an Affiliate and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of an Affiliate, or a consultant to the Company or any Affiliate shall not be
considered to have terminated employment until such Participant’s service as a
director of, or consultant to, the Company and its Affiliates has ceased; and

(iv) a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated

 

14



--------------------------------------------------------------------------------

employment or service upon his or her “separation from service” within the
meaning of Code Section 409A. Notwithstanding any other provision in this Plan
or an Award to the contrary, if any Participant is a “specified employee” within
the meaning of Code Section 409A as of the date of his or her “separation from
service” within the meaning of Code Section 409A, then, to the extent required
by Code Section 409A, any payment made to the Participant on account of such
separation from service shall not be made before a date that is six months after
the date of the separation from service.

(c) No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Administrator may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.

(d) Unfunded Plan; Awards Not Includable for Benefits Purposes. This Plan is
unfunded and does not create, and should not be construed to create, a trust or
separate fund with respect to this Plan’s benefits. This Plan does not establish
any fiduciary relationship between the Company and any Participant or other
person. To the extent any person holds any rights by virtue of an Award granted
under this Plan, such rights are no greater than the rights of the Company’s
general unsecured creditors. Income recognized by a Participant pursuant to an
Award shall not be included in the determination of benefits under any employee
pension benefit plan (as such term is defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended) or group insurance or other
benefit plans applicable to the Participant which are maintained by the Company
or any Affiliate, except as may be provided under the terms of such plans or
determined by resolution of the Board.

(e) Requirements of Law and Securities Exchange. The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.

(f) Governing Law; Venue. This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the Cayman Islands,
without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any award agreement, may only be brought and determined in (i) a court
sitting in the Cayman Islands, and (ii) a “bench” trial, and any party to such
action or proceeding shall agree to waive its right to a jury trial.

(g) Limitations on Actions. Any legal action or proceeding with respect to this
Plan, any Award or any award agreement, must be brought within one year (365
days) after the day the complaining party first knew or should have known of the
events giving rise to the complaint.

 

15



--------------------------------------------------------------------------------

(h) Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.

(i) Severability. If any provision of this Plan or any award agreement or any
Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (b) would disqualify this
Plan, any award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
award agreement and such Award will remain in full force and effect.

(j) Section 162(m) Transition Period. Notwithstanding any other provision of
this Plan to the contrary, prior to the Registration Date and during the
Transition Period, the provisions of this Plan requiring compliance with Code
Section 162(m) for Awards intended to qualify as “performance-based
compensation” shall only apply to the extent required by Code Section 162(m).
This Plan is intended to be subject to the relief set forth in U.S. Treasury
Regulation Section 1.162-27(f)(1) and shall be interpreted accordingly during
the Transition Period.

19. Definitions. Capitalized terms used in this Plan or any Award agreement have
the following meanings, unless the Award agreement otherwise provides:

(a) “Administrator” means the Committee; provided that, to the extent the Board
has retained authority and responsibility as an Administrator of the Plan, the
term “Administrator” shall also mean the Board or, to the extent the Committee
has delegated authority and responsibility as an Administrator of the Plan to
one or more officers of the Company as permitted by Section 2(b), the term
“Administrator” shall also mean such officer or officers.

(b) “Affiliate” shall have the meaning given in Rule 12b-2 under the Exchange
Act. Notwithstanding the foregoing, for purposes of determining those
individuals to whom an Option or Share Appreciation Right may be granted, the
term “Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with, the
Company within the meaning of Code Sections 414(b) or (c); provided that, in
applying such provisions, the phrase “at least 20 percent” shall be used in
place of “at least 80 percent” each place it appears therein.

(c) “Award” means a grant of Options, Share Appreciation Rights, Performance
Shares, Performance Units, Restricted Shares, Restricted Share Units, Shares, an
Annual Incentive Award, a Long-Term Incentive Award, Dividend Equivalent Units
or any other type of award permitted under the Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means any of the following as determined by the Company: (i) with
respect to Participants other than Non-Employee Directors, (A) the failure of
the Participant to perform

 

16



--------------------------------------------------------------------------------

or observe any of the material terms or provisions of any written employment
agreement between the Participant and the Company or its Affiliates or, if no
written agreement exists, the gross dereliction of the Participant’s duties (for
reasons other than the Participant’s Disability) with respect to the Company or
its Affiliates; (B) the failure of the Participant to comply fully with the
lawful directives of the Board or the board of directors of an Affiliate of the
Company, as applicable, or the officers or supervisory employees to whom the
Participant reports; (C) the Participant’s dishonesty, misconduct,
misappropriation of funds, or disloyalty or disparagement of the Company, any of
its Affiliates or its management or employees; or (D) other proper cause
determined in good faith by the Administrator; or (ii) with respect to
Non-Employee Directors, (A) fraud or intentional misrepresentation;
(B) embezzlement, misappropriation or conversion of assets or opportunities of
the Company or any of its Affiliates; or (C) any other gross or willful
misconduct as determined by the Committee, in its sole and conclusive
discretion.

(f) “Change of Control” means the first to occur of the following with respect
to the Company or any upstream holding company (which, for purposes of this
definition, shall be included in references to “the Company”):

(i) Any “Person,” as that term is defined in Sections 13(d) and 14(d) of the
Exchange Act, but excluding the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company,
is or becomes the “Beneficial Owner” (as that term is defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities; or

(ii) The Company is merged or consolidated with any other corporation or other
entity, other than: (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(B) the Company engages in a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “Person”
(as defined above) acquires fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities. Notwithstanding the
foregoing, a merger or consolidation involving the Company shall not be
considered a “Change of Control” if the Company is the surviving corporation and
Shares are not converted into or exchanged for shares or securities of any other
corporation, cash or any other thing of value, unless persons who beneficially
owned Shares outstanding immediately prior to such transaction own beneficially
less than a majority of the outstanding voting securities of the Company
immediately following the merger or consolidation;

(iii) The Company or any Affiliate sells, assigns or otherwise transfers assets
in a transaction or series of related transactions, if the aggregate market
value of the assets so sold, assigned or otherwise transferred exceeds fifty
percent (50%) of the Company’s consolidated book value, determined by the
Company in accordance with generally accepted accounting principles, measured at
the time at which such transaction occurs or the first of such series of related
transactions occurs; provided that such a transfer effected pursuant to a
spin-off or split-up where shareholders of the Company retain ownership of the
transferred assets proportionate to their pro rata ownership interest in the
Company shall not be deemed a “Change of Control”;

 

17



--------------------------------------------------------------------------------

(iv) The Company dissolves and liquidates substantially all of its assets; or

(v) At any time after the Effective Date when the “Continuing Directors” cease
to constitute a majority of the Board. For this purpose, a “Continuing Director”
shall mean: (A) the individuals who, at the Effective Date, constitute the
Board; and (B) any new Directors (other than Directors designated by a person
who has entered into an agreement with the Company to effect a transaction
described in clause (i), (ii), or (iii) of this definition) whose appointment to
the Board or nomination for election by Company shareholders was approved by a
vote of at least two-thirds of the then-serving Continuing Directors.

If an Award is considered deferred compensation subject to the provisions of
Code Section 409A, then the Administrator may include an amended definition of
“Change of Control” in the Award agreement issued with respect to such Award as
necessary to comply with, or as necessary to permit a deferral under, Code
Section 409A.

(g) “Change of Control Price” means the highest of the following: (i) the Fair
Market Value of the Shares, as determined on the date of the Change of Control;
(ii) the highest price per Share paid in the Change of Control transaction; or
(iii) the Fair Market Value of the Shares, calculated on the date of surrender
of the relevant Award in accordance with Section 17(c), but this clause
(iii) shall not apply if in the Change of Control transaction, or pursuant to an
agreement to which the Company is a party governing the Change of Control
transaction, all of the Shares are purchased for and/or converted into the right
to receive a current payment of cash and no other securities or other property.

(h) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

(i) “Committee” means the Compensation Committee of the Board, or such other
committee of the Board that is designated by the Board with the same or similar
authority. The Committee shall consist only of Non-Employee Directors (not fewer
than two (2)) who also qualify as Outside Directors to the extent necessary for
the Plan to comply with Rule 16b-3 promulgated under the Exchange Act or any
successor rule and to permit Awards that are otherwise eligible to qualify as
“performance-based compensation” under Section 162(m) of the Code to so qualify.

(j) “Company” means Oxbridge Holdings Re Limited, a Cayman Islands exempted
company, or any successor thereto.

(k) “Director” means a member of the Board; “Non-Employee Director” means a
Director who is not also an employee of the Company or its Subsidiaries; and
“Outside Director” means a Director who qualifies as an outside director within
the meaning of Code Section 162(m).

(l) “Disability” means disability as defined in the Company’s long-term
disability plan covering exempt salaried employees, except as otherwise
determined by the Administrator and set forth in an Award agreement. The
Administrator shall make the determination of Disability and may request such
evidence of disability as it reasonably determines.

 

18



--------------------------------------------------------------------------------

(m) “Dividend Equivalent Unit” means the right to receive a payment, in cash or
Shares, equal to the cash dividends or other distributions paid with respect to
a Share as described in Section 11.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

(o) “Fair Market Value” means, per Share on a particular date, the last sales
price on such date on the national securities exchange on which the Shares are
then traded, as reported in The Wall Street Journal, or if no sales of Shares
occur on the date in question, on the last preceding date on which there was a
sale on such exchange. If the Shares are not listed on a national securities
exchange, but are traded in an over-the-counter market, the last sales price
(or, if there is no last sales price reported, the average of the closing bid
and asked prices) for the Shares on the particular date, or on the last
preceding date on which there was a sale of Shares on that market, will be used.
If the Shares are neither listed on a national securities exchange nor traded in
an over-the-counter market, the price determined by the Administrator, in its
discretion, will be used. If an actual sale of a Share occurs on the market,
then the Company may consider the sale price to be the Fair Market Value of such
Share.

(p) “Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved (or other requirements are met), and shall
include “Annual Incentive Awards” as described in Section 9 and “Long-Term
Incentive Awards” as described in Section 10.

(q) “Option” means the right to purchase Shares at a stated price for a
specified period of time.

(r) “Participant” means an individual selected by the Administrator to receive
an Award.

(s) “Performance Goals” means any goals the Administrator establishes, in its
discretion, that relate to one or more of the following with respect to the
Company or any one or more of its Subsidiaries, Affiliates or other business
units: gross premiums written; gross premiums earned; net premiums written; net
premiums earned; modeled probable maximum loss (“PML”); PML to premium ratios;
modeled average annual loss (“AAL”); AAL to premium ratios; reinsurance costs;
book value; revenue; cash flow; total shareholder return; dividends; debt; net
cash provided by operating activities; net cash provided by operating activities
less net cash used in investing activities; ratio of debt to debt plus equity;
profit before tax; gross profit; net profit; net operating profit; net operating
profit after taxes; net sales; earnings before interest and taxes; earnings
before interest, taxes, depreciation, and/or amortization (“EBITDA”); Fair
Market Value of Shares; basic earnings per share; EBITDA excluding charges for
share compensation, management fees, restructurings, impairments and/or other
specified items (“Adjusted EBITDA”); EBITDA excluding capital expenditures;
basic or diluted earnings per share or improvement in basic or diluted earnings
per share; revenues (including, but not limited to, total revenues, net revenues
or revenue growth); net operating profit; growth in basic or diluted book value;
financial return measures (including, but not limited to, return on assets,
capital, invested capital, investments, investment income generated by
underwriting or other operations or on the float from such operations, equity,
or revenue) including or excluding negative returns, and with or without
compounding; cash flow measures (including, but not limited to, operating cash
flow, free cash flow, cash flow return on equity, and cash flow return on
investment); productivity ratios (including but not limited to measuring
liquidity, profitability or

 

19



--------------------------------------------------------------------------------

leverage); enterprise value; share price (including, but not limited to, growth
measures and total shareholder return, inclusive or exclusive of dividends);
expense/cost management targets (including but not limited to improvement in or
attainment of expense levels, capital expenditure levels, and/or working capital
levels); margins (including, but not limited to, operating margin, underwriting
margins, net income margin, cash margin, gross, net or operating profit margins,
EBITDA margins, Adjusted EBITDA margins); operating efficiency; market share or
market penetration; customer targets (including, but not limited to, customer
growth or customer satisfaction); working capital targets or improvements;
profit measures (including but not limited to gross profit, net profit,
operating profit, investment profit and/or underwriting profit), including or
excluding charges for share compensation, fee income, underwriting losses
incurred in prior periods, changes in IBNR reserves and/or other specified
items; economic value added; balance sheet metrics (including, but not limited
to, inventory, inventory turns, receivables turnover, net asset turnover, debt
reduction, retained earnings, year-end cash, cash conversion cycle, ratio of
debt to equity or to EBITDA); workforce targets (including but not limited to
diversity goals, employee engagement or satisfaction, employee retention, and
workplace health and safety goals); implementation, completion or attainment of
measurable objectives with respect to risk management, research and development,
key products or key projects, lines of business, acquisitions and divestitures
and strategic plan development and/or implementation; comparisons with various
stock market indices, peer companies or industry groups or classifications with
regard to one more of these criteria; or a combination of the foregoing. As to
each Performance Goal, the relevant measurement of performance shall be computed
in accordance with generally accepted accounting principles to the extent
applicable, but, unless otherwise determined by the Administrator, will exclude
the effects of the following: (i) charges for reorganizing and restructuring;
(ii) discontinued operations; (iii) asset write-downs; (iv) gains or losses on
the disposition of a business; (v) changes in tax or accounting principles,
regulations or laws; (vi) mergers, acquisitions, dispositions or
recapitalizations; (vii) impacts on interest expense, preferred dividends and
share dilution as a result of debt and capital transactions;
(viii) extraordinary, unusual and/or non-recurring items of income, expense,
gain or loss, that, in case of each of the foregoing, the Company identifies in
its publicly filed periodic or current reports, its audited financial
statements, including notes to the financial statements, or the Management’s
Discussion and Analysis section of the Company’s annual report; (ix) realized
capital gains and losses except for periodic settlements and accruals on
non-hedge derivative instruments;(x) valuation changes on imbedded derivatives
that are not hedged; (xi) after tax effect of catastrophe losses; and (xii) any
settlement, award or claim paid as a result of lawsuits or other proceedings
brought against the Company or any one or more of its Subsidiaries or Affiliates
regarding the scope and nature of coverage provided under an insurance policy
issued by such company. With respect to any Award intended to qualify as
performance-based compensation under Code Section 162(m), such exclusions shall
be made only to the extent consistent with Code Section 162(m). To the extent
consistent with Code Section 162(m), the Administrator may also provide for
other adjustments to Performance Goals in the Award agreement or plan document
evidencing any Award. In addition, the Administrator may appropriately adjust
any evaluation of performance under a Performance Goal to exclude any of the
following events that occurs during a performance period: (i) litigation,
claims, judgments or settlements; (ii) the effects of changes in other laws or
regulations affecting reported results; and (iii) accruals of any amounts for
payment under this Plan or any other compensation arrangements maintained by the
Company; provided that, with respect to any Award intended to qualify as
performance-based compensation under Code Section 162(m), such adjustment may be
made only to the extent consistent with Code Section 162(m). Where applicable,
the Performance Goals may be expressed, without limitation, in terms of
attaining a specified level of the particular criterion or the attainment of an
increase or decrease (expressed as absolute numbers, averages and/or
percentages) in the particular criterion or achievement in

 

20



--------------------------------------------------------------------------------

relation to a peer group or other index. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).
In addition, in the case of Awards that the Administrator determines at the date
of grant will not be considered “performance-based compensation” under Code
Section 162(m), the Administrator may establish other Performance Goals and
provide for other exclusions or adjustments not listed in this Plan.

(t) “Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved (or other requirements are met) as described in
Section 8.

(u) “Performance Unit” means the right to receive a cash payment and/or Shares
valued in relation to a unit that has a designated dollar value or the value of
which is equal to the Fair Market Value of one or more Shares, to the extent
Performance Goals are achieved (or other requirements are met) as described in
Section 8.

(v) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, or any group of Persons
acting in concert that would be considered “persons acting as a group” within
the meaning of Treas. Reg. § 1.409A-3(i)(5).

(w) “Plan” means this Oxbridge Holdings Re Limited 2014 Omnibus Incentive Plan,
as may be amended from time to time.

(x) “Registration Date” means the first date on which the Company sells its
ordinary shares in a bona fide, firm commitment underwriting pursuant to a
registration statement under the Securities Act of 1933, as amended.

(y) “Restricted Share” means a Share that is subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer, as described in Section 8.

(z) “Restricted Share Unit” means the right to receive a cash payment and/or
Shares equal to the Fair Market Value of one Share that is subject to a risk of
forfeiture or restrictions on transfer, or both a risk of forfeiture and
restrictions on transfer, as described in Section 8.

(aa) “Retirement” means termination of employment or service with the Company
and its Affiliates on or after the date the Participant has both attained age
sixty (60) and completed ten (10) years of service with the Company and its
Affiliates.

(bb) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

(cc) “Share” means an ordinary share of the Company, par value $0.001 per share.

(dd) “Share Appreciation Right” or “SAR” means the right to receive cash, and/or
Shares with a Fair Market Value, equal to the appreciation of the Fair Market
Value of a Share during a specified period of time.

(ee) “Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities

 

21



--------------------------------------------------------------------------------

(other than the last entities in the chain) owns the shares or equity interest
possessing more than fifty percent (50%) of the total combined voting power of
all classes of shares or other equity interests in one of the other entities in
the chain.

(ff) “Transition Period” means the period beginning with the Registration Date
and ending as of the earlier of: (i) the date of the first annual meeting of
shareholders of the Company at which directors are to be elected that occurs
after the close of the third calendar year following the calendar year in which
the Registration Date occurs; and (ii) the expiration of the “reliance period”
under U.S. Treasury Regulation Section 1.162-27(f)(2).

 

22